DETAILED ACTION
The papers submitted on 26 March 2019, amending claim 14 and the specification, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13, in the reply filed on 21 October 2021 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 October 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VEHICULAR INTERIOR MATERIAL MANUFACTURING METHOD 
The disclosure is objected to because of the following informalities:
The Specification is not in the preferred layout, with numerous unconventional sections.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2008/0305305 A1) in view of Muraoka (US 8,893,617 B2).
Regarding claim 1, Sano discloses a method for manufacturing a vehicular interior material (title/abstract, ¶ 1), comprising: forming a molded article comprising a surface having a concavo-convex shape (FIG. 1, 2, 4A-D; ¶¶ 24+, 45+, 65+; Example 1-9).
Sano does not appear to expressly disclose printing on the surface.
However, Muraoka discloses a method for printing on a complex surface with a predetermined blanket (title/abstract, 7:66+; FIG. 1-4).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Sano to include the printing of Muraoka, in order to further provide the interior material with a printed surface regardless of its complex shape.
Regarding claim 2, Sano discloses the molded article is formed such that the surface having the concavo-convex shape comprises a concave portion and a convex portion, and a width of the convex portion is identical to or greater than a width of the concave portion (FIG. 1-2, ¶ 24, 27).
Regarding claim 3, Sano discloses the molded article is formed such that the width of the concave portion S1 of 90-520 µm (¶ 27) which overlaps the claimed range of 0.01 mm to 50 mm (MPEP § 2144.05).  
Regarding claim 4 and/or 7, Sano discloses the molded article is formed such that the width of the convex portion and/or average pitch of the concavo-convex shape S2 of 30-1300 µm (¶ 27) which overlaps the claimed range of 0.01 mm to 200 mm (MPEP § 2144.05).
Regarding claim 5 and/or 6, Sano discloses the molded article is formed such that a depth of the concave portion and/or height of the convex portion S3 of 30-130 µm (¶ 27) which overlaps the claimed range of 0.01 mm to 20 mm (MPEP § 2144.05).
Regarding claim 8, Sano suggest that substantially all of the surface includes the concavo-convex shape (FIG. 1) which renders the claimed ratio of a surface having the prima facie obvious (MPEP § 2144.05).
Regarding claim 9, Sano suggests injecting polyurethane elastomer 10, a thermoset resin, (¶¶ 65+; Example 1-9) with fine particles 12 (FIG. 3; ¶¶ 30+). 
Regarding claim 10, Muraoka discloses the step of forming the printing layer by applying an ink 3 onto a predetermined printing plate 30, and transferring the ink onto the blanket 40 while pressing and taking off from the blanket onto the printing plate to which the ink is applied (FIG. 2; 8:23-53), and transferring the ink onto the surface 100 having the concave-convex shape while the blanket to which the ink is transferred is pressed on and taken off from the surface having the concavo-convex shape to perform printing (FIG. 3; 8:54+).  
Regarding claim 11, Sano suggests a black pigment-containing acrylic paint "Aqua Fresh" (¶¶ 65+; Example 1-9).
Regarding claim 12, Muraoka suggests both surfaces of the printing layer are formed 4Attorney Docket No. 5230-0862 to include a concavo-convex shape corresponding to the concavo-convex shape included in the surface of the molded article so that, when the molded article contacts the printing layer, the surface of the molded article and the surface of the printing layer comprise a concavo-convex shape opposed from each other, and the surface of the molded article is closely attached to and corresponds to the surface of the printing layer (FIG. 3-4, 10-16).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2008/0305305 A1) in view of Muraoka (US 8,893,617 B2) as applied to claim 1 above, further in view of Park et al. (US 6,954,967 B2).
Sano does not appear to expressly disclose a glossy or matte coating.
However, Park discloses a method of forming a handgrip including a concavo-convex pattern (title/abstract; FIG. 6) which includes applying a glossy wax coating (20:55+).
prima facie obvious to one of ordinary skill in the art to modify the process of Sano to include the glossy wax of Park, in order to prevent scratches and prevent moisture penetration (20:55+, 21:7+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ban; Akane et al.
US 2011/0287220 A1
JEON; Hongchan et al.
US 2021/0062412 A1
Kim; Heon-Jo et al.
US 10,137,669 B2
Yun; Su Hyeong et al.
US 9,487,673 B2
Takihara; Tsuyoshi et al.
US 10,137,661 B2
Muraoka; Kouji
US 8,893,619 B2
Lee; Yun-Ho et al.
US 9,670,355 B2
An; Jae Hyun et al.
US 11,007,694 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742